SIMONS, STUART M., Associate Judge.
This is an appeal by the estate of the husband in a dissolution action. We affirm.
The parties were divorced in June, 1980, after six years of marriage. The final judgment of divorce awarded the wife, among other things, exclusive possession of the marital residence for 18 months with the residence partitioned thereafter. The wife also received $1,000 rehabilitative alimony for 18 months. Nine months after the final judgment, the husband died. The wife then filed a petition for modification. The trial court entered an order on November 24, 1981, granting the rehabilitative alimony as a claim against the husband’s estate, among other things. A partition action ensued and on October 27, 1982, an order approving the sale of the home and disbursing funds was entered.
On appeal, the estate challenges the award of rehabilitative alimony and the award of attorney’s fees.
The order entered on November 24,1981, granting rehabilitative alimony as a claim against the husband’s estate was a final order. DeFilippis v. DeFilippis, 378 So.2d 325 (Fla. 4th DCA 1980). Florida Rule of Appellate Procedure 9.110(b) provides that an appeal from a final order of a trial court shall be filed within thirty days of the rendition of the order to be reviewed. The notice of appeal in the case at bar was not filed until November 18, 1982. Therefore, this court is without jurisdiction to consider the issue.
The estate also challenges the amount of the award for attorney’s fees. We find sufficient evidence in the record to support the award.
AFFIRMED.
HURLEY and DELL, JJ., concur.